ICJ_083_TerritorialDispute_LBY_TCD_1994-02-03_JUD_01_ME_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE
DU DIFFÉREND TERRITORIAL

(JAMAHIRIYA ARABE LIBYENNE/TCHAD)

ARRET DU 3 FEVRIER 1994

1994

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
THE TERRITORIAL DISPUTE

(LIBYAN ARAB JAMAHIRIYA/CHAD)

JUDGMENT OF 3 FEBRUARY 1994
Mode officiel de citation:

Différend territorial (Jamahiriya arabe libyenne/Tchad),
arrêt, C.LJ. Recueil 1994, p. 6

Official citation:

Territorial Dispute (Libyan Arab Jamahiriya/Chad),
Judgment, I.C.J. Reports 1994, p. 6

 

N° de vente:
ISSN 0074-4441 Sales number 648
ISBN 92-1-070707-9

 

 

 
3 FÉVRIER 1994

ARRÊT

DIFFÉREND TERRITORIAL
(JAMAHIRIYA ARABE LIBYENNE/TCHAD)

TERRITORIAL DISPUTE
(LIBYAN ARAB JAMAHIRIYA/CHAD)

3 FEBRUARY 1994

JUDGMENT
COUR INTERNATIONALE DE JUSTICE
1994
3 février ANNÉE 1994

Rôle général
n° 83
3 février 1994

AFFAIRE
DU DIFFÉREND TERRITORIAL

(JAMAHIRIYA ARABE LIBYENNE/TCHAD)

Compétence de la Cour — Bases alternatives de compétence.

Différend frontalier ou différend territorial.

Frontière revendiquée sur la base du traité de 1955 conclu entre une Partie et
l'Etat prédécesseur de l'autre Partie — Cadre historique dans lequel s'inscrit le
traité de 1955 — Instruments internationaux antérieurs — Interprétation du traité
— Principes d'interprétation applicables — Sens naturel et ordinaire des termes —
Sens du mot «reconnaissance » s'agissant de frontières — Interprétation de conven-
tions destinées à établir des frontières — Principe de l'effet utile — Objet et but du
traité — Contexte du traité — Conventions conclues en même temps que le traité
— Recours aux travaux préparatoires.

Frontière qui « résulte » d'actes internationaux «en vigueur » définis à l'annexe au
traité —— Interprétation de la déclaration conjointe franco-britannique de 1899
— Détermination du tracé de la frontière.

Altitudes ultérieures des Parties — Traités — Instances internationales.

Durée d'une frontière établie par traité — Stabilité des frontières — Persistance
d'une frontière indépendamment du sort du traité par lequel elle a été convenue.

ARRÊT

Présents: Sir Robert JENNINGS, Président; M. Ova, Vice-Président; MM. Aco,
SCHWEBEL, BEDJAOUI, Ni, EVENSEN, TARASSOV, GUILLAUME, SHAHABLD-
DEEN, AGUILAR MAWDSLEY, WEERAMANTRY, RANJEVA, AJIBOLA, HERCZEGH,
Juges; MM. SETTE-CAMARA. ABI-SAAB, juges ad hoc; M. VALENCIA-
Ospina, Greffier.
7 DIFFEREND TERRITORIAL (ARRÊT)

En l'affaire du différend territorial,
entre

la Grande Jamahiriya arabe libyenne populaire et socialiste,
représentée par
S. Exc. M. Abdulati Ibrahim El-Obeidi, ambassadeur,
comme agent;

M. Kamel H. El Maghur, membre du barreau de Libye,

M. Derek W. Bowett, C.B.E., Q.C., F.B.A.. professcur émérite, ancien titu-
laire de la chaire Whewell à l’Université de Cambridge,

M. Philippe Cahier, professeur de droit international à l'Institut universitaire
de hautes études internationales de l'Université de Genève,

M. Luigi Condorelli, professeur de droit international à l'Université de
Genève, |

M. James R. Crawford, titulaire de la chaire Whewell de droit international
à l’Université de Cambridge,

M. Rudolf Dolzer, professeur de droit international à l'Université de Mann-
heim,

sir Jan Sinclair, K.C.M.G., Q.C.,

M. Walter D. Sohier, membre des barreaux de l'Etat de New York et du
district de Columbia,

comme conseils et avocats;

M. Timm T. Riedinger, Rechtsanwalt, Frere Cholmeley, Paris,

M. Rodman R. Bundy, avocat à la Cour, Frere Cholmeley, Paris,
M. Richard Meese, avocat à la Cour, Frere Cholmeley, Paris,

Mie Loretta Malintoppi, avocat à la Cour, Frere Cholmeley, Paris,
Mille Azza Maghur, membre du barreau de Libye,

comme conseils ;

M. Scott B. Edmonds, cartographe, Maryland Cartographics Inc.,
M. Bennet A. Moe, cartographe, Maryland Cartographics Inc.,
M. Robert C. Rizzutti, cartographe, Maryland Cartographics Inc.,

comme experts,
et

la République du Tchad,
représentée par
M. Abderahman Dadi, directeur de l’Ecole nationale d’administration et de
magistrature de N’Djamena,
comme agent;

S. Exc. M. Mahamat Ali-Adoum, ancien ministre des affaires étrangéres de
la République du Tchad,

comme coagent;

S. Exc. M. Ahmad Allam-Mi, ambassadeur de la République du Tchad en
France,

S. Exc. M. Ramadane Barma, ambassadeur de la République du Tchad en
Belgique et aux Pays-Bas,

comme conseillers ;
8 DIFFÉREND TERRITORIAL (ARRÊT)

M. Alain Pellet, professeur à l'Université de Paris X-Nanterre et à l'Institut
d'études politiques de Paris,

comme agent adjoint, conseil et avocat;

M. Antonio Cassese, professeur de droit international à l’Institut universi-
taire européen de Florence,

M. Jean-Pierre Cot, professeur à l'Université de Paris | (Panthéon-Sor-
bonne),

M. Thomas M. Franck, titulaire de la chaire Becker de droit international et
directeur du centre d’études internationales de l’Université de New York.

Mr: Rosalyn Higgins, Q.C., professeur de droit international à l'Université
de Londres,

comme conseils et avocats:

M. Malcolm N. Shaw. titulaire de la chaire Ironsides Ray and Vials de droit
à l'Université de Leicester, membre du barreau d'Angleterre,
M. Jean-Marc Sorel, professeur à l'Université de Rennes,

comme avocats;
M. Jean Gateaud, ingénieur général géographe honoraire,
comme conseil et cartographe;

M. Jean-Pierre Mignard, avocat à la cour d'appel de Paris,
M. Marc Sassen, avocat et conseiller juridique, La Haye,

comme conseils ;

Me Margo Baender, assistante de recherche au centre d’études internatio-
nales de l’Université de New York,

M. Olivier Corten, assistant à la faculté de droit de l’Université libre de
Bruxelles.

M. Renaud Dehousse, maitre-assistant à l’Institut universitaire européen de
Florence,

M. Jean-Marc Thouvenin, attaché temporaire d'enseignement et de recherche
à l'Université de Paris X-Nanterre,

M. Joseph Tjop, attaché temporaire d'enseignement et de recherche à PUni-
versité de Paris X-Nanterre.

comme conseillers et assistants de recherche:

Me Rochelle Fenchel.

Mre Susan Hunt,

Mie Florence Jovis,

Mr Mireille Jung,

Me Martine Soulier-Moroni,

La Cour,

ainsi composée,

après délibéré en chambre du conseil,
rend l'arrêt suivant:

1. Le 31 août 1990, le Gouvernement de la Grande Jamahiriya arabe libyenne
populaire et socialiste (dénommée ci-après la « Libye»), se référant au para-
graphe | de l'article 40 du Statut de la Cour, a procédé à la notification au
Greffe de la Cour d’un accord intitulé « Accord-cadre sur le règlement pacifique

6
9 DIFFÉREND TERRITORIAL (ARRÊT)

du différend territorial entre la Grande Jamahiriya arabe libyenne populaire et
socialiste et la République du Tchad» (dénommé ci-après I’«accord-cadre»),
fait à Alger le 31 août 1989 en langues arabe et française: une copie certifiée
conforme de l’accord-cadre était jointe à cette notification.

2. Le texte de l’accord-cadre enregistré au Secrétariat de l'Organisation des
Nations Unies en vertu de l’article 102 de la Charte et notifié à l'Organisation
de l’unité africaine est le suivant:

«La Grande Jamahiriya arabe libyenne populaire et socialiste d’une part,
et la République du Tchad d’autre part,
se fondant, d’une part, sur les résolutions de l'Organisation de l'unité afri-
caine (OUA), en particulier la résolution AHG/Rés.6 (XXV) sur le diffé-
rend territorial Libye-Tchad, et d’autre part, sur les principes fondamen-
taux de l'Organisation des Nations Unies (ONU), à savoir notamment:

— le règlement des différends internationaux par des moyens pacifiques;

— l'égalité souveraine de tous les Etats:

— le non-recours à la menace ou à l'emploi de la force dans les rapports
entre les Etats;

— le respect de la souveraineté nationale et de l’intégrité territoriale de
chaque Etat;

— la non-ingérence dans les affaires intérieures ;

déterminées à régler pacifiquement leur différend territorial,
DÉCIDENT DE CONCLURE LE PRÉSENT ACCORD :

Article premier. Les deux parties s'engagent à régler d’abord leur diffé-
rend territorial par tous les moyens politiques, y compris la conciliation,
dans un délai d'un an, cité comme référence, à moins que les chefs d'Etat
en décident autrement.

Article 2. A défaut d'un règlement politique à leur différend territorial,
les deux parties s'engagent:

a) à soumettre le différend au jugement de la Cour internationale de Jus-
tice;

b) à prendre des mesures d'accompagnement au règlement juridictionnel,
à savoir sur le retrait des forces des deux pays des positions qu’elles
occupent actuellement en date du 25 août 1989 dans la région litigieuse
sous la supervision d’une commission d’observateurs africains, et à
s’interdire toute implantation nouvelle sous quelque forme que ce soit
dans ladite région;

c) à procéder audit retrait à des distances à convenir;

d) a observer lesdites mesures d'accompagnement jusqu’à ce que la Cour
internationale de Justice rende un arrêt définitif sur le litige territorial.

Article 3. Tous les prisonniers de guerre seront libérés.

Article 4. La Grande Jamahiriya arabe libyenne populaire et socialiste
et la République du Tchad réitèrent leurs décisions sur le cessez-le-feu ins-
tauré entre elles et s'engagent en outre à cesser toute forme d’hostilité,
notamment à:

a) cesser toute campagne médiatique hostile;

b) s'abstenir de s'immiscer directement ou indirectement, sous aucune
forme, sous aucun prétexte et en aucune circonstance, dans les affaires
intérieures et extérieures de leurs pays respectifs:
10 DIFFEREND TERRITORIAL (ARRÊT)

c) s’interdire tout appui politique, matériel, financier et militaire à toutes
les forces hostiles à l’un ou l’autre des deux pays;

d) procéder à la signature d'un traité d'amitié, de bon voisinage et de
coopération économique et financière entre les deux pays.

Article 5. Les deux parties décident de la mise sur pied d’une commis-
sion mixte qui sera chargée d’arréter les dispositions en vue de l'applica-
tion du présent accord et de veiller à prendre toute mesure nécessaire à cet
effet.

Article 6. Le comité ad hoc de l'Organisation de l’unité africaine (OUA)
sur le différend Libye-Tchad sera appelé à assurer le suivi de la mise en
œuvre des dispositions du présent accord.

Article 7. La Grande Jamahiriya arabe libyenne populaire et socialiste
et la République du Tchad s'engagent à notifier le présent accord à l'Or-
ganisation des Nations Unies (ONU) et à l'Organisation de l'unité afri-
caine (OUA).

Article 8. Le présent accord entre en vigueur à la date de sa signature.»

3. Dans sa notification à la Cour, le Gouvernement libyen indiquait notam-
ment ce qui suit:

«Les négociations visées à l'article premier de l'accord-cadre n'ont pas
abouti à la solution du différend territorial entre les Parties ... et les chefs
d'Etat respectifs ne sont pas parvenus à une décision pour modifier les pro-
cédures établies par ledit accord.

En conséquence, la Libye est tenue, à la suite de l'expiration du délai
d'un an visé à l’article premier, de s'acquitter de l'engagement qu'elle a pris
à l’article 2, alinéa a), de «soumettre le différend au jugement de la Cour
internationale de Justice».

Aux fins du Règlement de la Cour, le différend soumis à la Cour est leur
différend territorial visé dans Paccord-cadre, et la question posée à la Cour
peut être définie dans les termes suivants:

«En vue de la poursuite de l'application de l'accord-cadre, et compte
tenu du différend territorial entre les Parties, statuer sur les limites de
leurs territoires respectifs conformément aux règles du droit internatio-
nal applicables en la matière.»

4. Conformément au paragraphe | de l'article 39 du Règlement de la Cour.
une copie certifiée conforme de la notification et de son annexe a immédiate-
ment été transmise par le Greffer adjoint au Gouvernement de la République
du Tchad (dénommée ci-après le « Tchad»).

5. Le 3 septembre 1990, le Gouvernement du Tchad a déposé au Greffe de la
Cour une requête introductive d'instance contre la Libye. dont le texte avait été
préalablement transmis au Greffe par télécopie le ‘7 septembre 1990 et à
laquelle était jointe une copie de l’accord-cadre. Dans sa requête, le Tchad indi-
quait notamment que les chefs d'Etat des deux Parties, «lors du sommet de
Rabat, les 22 et 23 août 1996, [avaient] décidé de saisir immédiatement la Cour
internationale de Justice» et que cette même requête était «formée en applica-
tion de cette décision et de l’article 2 a) de l'accord-cadre du 31 août 1989»:
pour fonder la compétence de la Cour. il invoquait, à titre principal, l'ar-

8
Il DIFFÉREND TERRITORIAL (ARRÊT)

ticle 2 a) de l’accord-cadre et, à titre subsidiaire, l’article 8 d'un traité franco-
libyen d’amitié et de bon voisinage du 10 août 1955; et il priait la Cour de

«déterminer le tracé de la frontière entre la République du Tchad et la
Jamahiriya arabe libyenne, conformément aux principes et règles de droit
international applicables en la matière entre les Parties».

6. Conformément au paragraphe 2 de l'article 40 du Statut et au para-
graphe 4 de l’article 38 du Règlement, le Greffier a immédiatement transmis
au Gouvernement libyen une copie certifiée conforme de la requête.

7. Par une lettre en date du 28 septembre 1990, reçue au Greffe le même jour
par télécopie, et dont l'original a été reçu le 5 octobre 1990, l'agent du Tchad a
notamment fait savoir à la Cour que son gouvernement constatait que «sa
demande coïncide avec celle contenue dans la notification que la Jamahiriya
arabe libyenne lui a adressée le 31 août 1990» et considérait que

«ces deux notifications concernent une affaire unique, dont la Cour est sai-
sie en application de l'accord d'Alger, qui constitue le compromis, fonde-
ment principal de sa compétence en l'espèce»;

copie de cette lettre a été adressée à l’agent de la Libye par le Greffier adjoint le
cr octobre 1990.

8. Au cours d’une réunion que le Président de la Cour a tenue le 24 oc-
tobre 1990 avec les agents des Parties, en application de Particle 31 du Règle-
ment, ceux-ci sont convenus d’une part que l'instance avait en fait été introduite
par deux notifications successives du compromis que constitue l’accord-cadre
du 31 août 1989 — Ja notification déposée par la Libye le 31 août 1990 et la com-
munication faite par le Tchad le 3 septembre 1990, lue à la lumière de la lettre de
l'agent du Tchad du 28 septembre 1990 — et d'autre part que la procédure en
l'espèce devait être déterminée par la Cour sur cette base, conformément au para-
graphe 2 de l’article 46 du Règlement.

9. Par ordonnance du 26 octobre 1990, la Cour a en conséquence décidé que
chacune des Parties déposerait un mémoire et un contre-mémoire dans les
mêmes délais, et a fixé au 26 août 1991 la date d'expiration du délai pour le
dépôt des mémoires.

10. Conformément au paragraphe 3 de l’article 40 du Statut et à l’article 42
du Règlement, des copies des notifications et du compromis ont été transmises
au Secrétaire général de l'Organisation des Nations Unies, aux Membres des
Nations Unies et aux autres Etats admis à ester devant la Cour; un exemplaire
de l’ordonnance du 26 octobre 1990 leur a également été communiqué.

11. La Cour ne comptant sur le siège aucun juge de la nationalité des Parties,
chacune d'elles s'est prévalue du droit que lui confère le paragraphe 3 de l'ar-
ticle 31 du Statut de procéder à la désignation d’un juge ud hoc pour siéger en
l'affaire: le Tchad a désigné M. Georges Abi-Saab, et la Libye M. José Sette-
Camara.

12. Les mémoires des Parties ayant été dûment déposés dans le délai fixé à
cet effet, le Président, par ordonnance du 26 août 1991, a fixé au 27 mars 1992
la date d'expiration du délai pour le dépôt, par chacune d'elles, d’un contre-
mémoire ; les contre-mémoires ont été dûment déposés dans le délai ainsi fixé.

13. Par ordonnance du 14 avril 1992, la Cour a décidé d’autoriser la présenta-
12 DIFFEREND TERRITORIAL (ARRÊT)

tion par chacune des Parties d’une réplique dans le même délai expirant le 14 sep-
tembre 1992; les répliques ont été dûment déposées dans le délai ainsi fixé.

14. Le 9 février 1993, après la clôture de la procédure écrite, l'agent adjoint
du Tchad a communiqué au Greffe des documents nouveaux sous le couvert
d’une lettre dans laquelle il priait ja Cour, si la Partie libyenne ne donnait pas
son assentiment à la présentation de ces documents, d'autoriser cette présenta-
tion au titre du paragraphe 2 de l’article 56 du Règlement: la Libye ne s’est pas
opposée à la production desdits documents.

15. Conformément au paragraphe 2 de l'article 53 du Règlement, la Cour a
décidé de rendre accessibles au public. à l'ouverture de la procédure orale, les
pièces de procédure et documents annexés.

16. Les Parties ayant été dûment consultées conformément à l’article 31 et
au paragraphe 2 de l'article 58 du Règlement, des audiences publiques ont été
tenues entre le 14 juin et le 14 juillet 1993, au cours desquelles ont été entendus
en leurs plaidoiries et réponses:

Pour la Libye: S. Exc. M. Abdulati Ibrahim El-Obeidi,
M. Derek W. Bowett, C.B.E., Q.C., F.B.A.,
M. Kamel H. El Maghur,
sir lan Sinclair, K.C.M.G., Q.C.,
M. Walter D. Sohier,
M. Luigi Condorelli,
M. Philippe Cahier,
M. James R. Crawford,
M. Rudolf Dolzer.

Pour le Tchad: M. Abderahman Dadi.
M. Alain Pellet,
Mr Rosalyn Higgins, Q.C.,
M. Jean-Pierre Cot,
M. Thomas M. Franck,
M. Antonio Cassese,
M. Malcolm N. Shaw,
M. Jean-Marc Sorel.

A Vaudience, un membre de la Cour a posé à l’une des Parties une question, a
laquelle il a été répondu par écrit; cette réponse étant parvenue au Greffe au
terme de la procédure orale, l’autre Partie a présenté des observations écrites à
son sujet conformément à l’article 72 du Règlement.

17. Dans l'instance, les conclusions ci-après ont été présentées par les Par-
lies:

Au nom de la Libye,

dans le mémoire, le contre-mémoire et la réplique, ainsi qu'à l'audience du
8 juillet 1993 (textes identiques mutatis mutandis):

« Eu égard aux divers traités, accords, conventions et arrangements inter-
nationaux et à leur effet ou absence d’effet sur le présent différend, selon ce
qui est exposé dans le mémoire, le contre-mémoire, la réplique et les plai-
doiries de la Libye,

Compte tenu des autres faits et circonstances ayant une incidence sur
cette affaire, comme indiqué ci-dessus, ainsi que dans les écritures et plai-
doiries de la Libye,

A la lumière de la conduite des Parties, de celle d’autres Etats ou de
DIFFÉREND TERRITORIAL (ARRÊT)

forces politiques, séculières ou religieuses dont la conduite a une incidence
sur les droits et titres revendiqués par les Parties, ainsi que de la conduite
des peuples autochtones dont les territoires sont l’objet du présent différend,

En application des principes et règles de droit international pertinents en
l'espèce,

Plaise à la Cour, rejetant toutes prétentions et conclusions contraires:

Dire et juger

1. Qu'il n'existe, à l’est de Toummo, aucune frontière entre la Libye et
le Tchad en vertu d'aucun accord international existant:

2. Que, dans ces conditions, pour décider de l'attribution des territoires
respectifs entre la Libye et le Tchad conformément aux règles de droit
international applicables en l'espèce, les facteurs suivants sont pertinents:

i) le territoire en question, à toutes les époques pertinentes, n'était pas
terra nullius ;

ii) à toutes les époques pertinentes, le titre sur le territoire appartenait
aux peuples habitant ledit territoire. qui étaient des tribus, des confé-
dérations de tribus ou d’autres peuples devant allégeance à l'Ordre
senoussi et qui avaient accepté l'autorité senoussi dans leur lutte
contre les empiétements de la France et de l'Italie sur leurs terres;

ii) à toutes les époques pertinentes, ces peuples autochtones faisaient partie
des peuples libyens des points de vue religieux, culturel, économique et
politique;

iv) au niveau international, il existait une communauté de titre entre le
titre des peuples autochtones et les droits et titres de l'Empire otto-
man, transmis à l'Italie en 1912 et hérités par la Libye en 1951:

v) toute revendication du Tchad repose sur la revendication héritée de la
France;

vi) la revendication frangaise sur la zone en litige reposait sur des «actes
internationaux» qui n’ont pas créé de frontière territoriale à l'est de
Toummo, et il n'existe aucun autre fondement valable pour étayer la
revendication française sur la zone en litige;

3. Qu’a la lumière des facteurs ci-dessus la Libye a un titre incontestable
sur tout le territoire situé au nord de la ligne tracée sur la carte 105 du
mémoire de la Libye, sur la carte LC-M 55 du contre-mémoire de la Libye
et sur la carte LR 32 de la réplique de la Libye, c'est-à-dire la zone déli-
mitée par une ligne qui part de l'intersection de la frontière orientale du
Niger et du 18 parallèle nord, continue dans une direction exactement
sud-est jusqu'à ce qu’elle rencontre le 15° parallèle nord, puis suit ce paral-
lèle vers l’est jusqu’à sa jonction avec la frontière existante entre le Tchad
et le Soudan.»

Au nom du Tchad,

dans le mémoire, le contre-mémoire et la réplique, ainsi qu'à l'audience du
14 juillet 1993 (textes identiques):

«La République du Tchad prie respectueusement la Cour internationale
de Justice de dire et juger que sa frontière avec la Jamahiriya arabe
libyenne est constituée par la ligne suivante:

— du point d’intersection du 24° degré de longitude est de Greenwich
14 DIFFÉREND TERRITORIAL (ARRÊT)

avec le parallèle 19° 30’ de latitude nord, la frontière se dirige jusqu’au
point de rencontre du tropique du Cancer avec le 16° degré de longi-
tude est de Greenwich;

— de ce dernier point elle suit une ligne se dirigeant vers le puits de
Toummo jusqu’au 15° degré est de Greenwich.»

*
* *

18. La Cour a été saisie du présent différend entre la Libye et le Tchad
par les notifications qui lui ont été faites du compromis constitué par l’ac-
cord-cadre du 31 août 1989 dont le texte est reproduit au paragraphe 2
ci-dessus. L’accord-cadre présentait le différend entre les Parties comme
«leur différend territorial», mais ne le qualifiait pas davantage: or il res-
sort des écritures et des plaidoiries des Parties que celles-ci sont en désac-
cord sur la nature du différend. Dans sa notification de l’accord-cadre à
la Cour, faite le 31 août 1990, la Libye a exposé le «différend territorial»
en ces termes:

«Pour déterminer les limites des territoires respectifs des Parties
dans la région, il faut notamment prendre en considération une série
d’accords internationaux, encore que, de l’avis de la Libye, aucun
d’eux n'ait fixé définitivement de frontière entre les Parties et que
celle-ci reste par conséquent à établir conformément aux principes
applicables du droit international. »

Sur cette base, la Libye définissait la question posée à la Cour en la priant:

«En vue de la poursuite de l'application de l’accord-cadre, et
compte tenu du différend territorial entre les Parties, [de] statuer sur
les limites de leurs territoires respectifs conformément aux règles de
droit international applicables en la matière.»

Le Tchad, pour sa part, dans sa communication initiale à la Cour,
déposée le 3 septembre 1990, a indiqué qu'à son avis il y avait entre lui et
la Libye une frontière dont le tracé «n'a fait l'objet d'aucun différend jus-
qu'aux années soixante-dix», et il a déclaré que:

«L'objet du présent litige est de définir celle-ci de façon définitive,
en application des principes et règles applicables en la matière entre
les Parties.»

Sur cette base, le Tchad priait la Cour:

«de déterminer le tracé de la frontière entre la République du Tchad
et la Jamahiriya arabe libyenne, conformément aux principes et
règles de droit international applicables en la matière entre les Par-
ties».

19. La Libye considère ainsi qu'il n’existe pas de frontière et demande
à la Cour d’en déterminer une. Quant au Tchad, il considère qu'il existe
une frontière et demande à la Cour de dire quelle est cette frontière. Pour
la Libye, l'affaire a trait à un différend concernant l'attribution d’un ter-

12
15 DIFFÉREND TERRITORIAL (ARRÊT)

ritoire tandis que, pour le Tchad, elle a trait à un différend sur le tracé
d’une frontière.

20. Dans ses conclusions, le Tchad a indiqué le tracé de la ligne qui,
selon lui, constitue sa frontière avec la Libye. Cette dernière, dans ses
conclusions, maintient pour sa part que. dans la région en question, «il
n'existe … aucune frontière entre la Libye et le Tchad en vertu d’aucun
accord international existant», et allègue qu’elle «a un titre incontestable
sur tout le territoire» situé au nord d’une ligne spécifiée qui suit, sur une
grande partie de sa longueur, le 15° parallèle nord. Le croquis n° 1, repro-
duit à la page 16 du présent arrêt, indique la ligne que revendique le
Tchad et la ligne revendiquée par la Libye. La Libye, dans la présente
affaire, a dénommé «confins» Libye-Tchad la zone actuellement en litige,
située entre ces deux lignes.

21. La Libye fonde sa revendication relative aux confins sur une imbri-
cation de droits et de titres: ceux des populations autochtones, ceux de
l'Ordre senoussi (confrérie religieuse fondée vers le début du XIX° siècle,
qui a exercé une grande influence et une certaine autorité dans le nord et
le nord-est de l’Afrique), ainsi que ceux d’une succession d'Etats souve-
rains, à savoir l'Empire ottoman, l'Italie et, finalement, la Libye elle-
même. Le Tchad revendique une frontière sur la base du traité d'amitié et
de bon voisinage entre la République française et le Royaume-Uni de
Libye signé le 10 août 1955 (dénommé ci-après le «traité de 1955»). Sub-
sidiairement, le Tchad soutient que les lignes délimitant des zones d’in-
fluence dans les traités antérieurs, mentionnés dans le traité de 1955,
avaient acquis le caractère de frontières grâce aux effectivités françaises;
il soutient enfin que, indépendamment même de toute disposition conven-
tionnelle, le Tchad peut se prévaloir de ces effectivités en ce qui concerne
la zone qu’il revendique.

*

22. Les deux Parties ont accepté la compétence de la Cour sur la base
de l’accord-cadre. Toutefois, le Tchad a ajouté qu’à titre subsidiaire la
compétence de la Cour trouve également un fondement dans l’article 8 du
traité de 1955, qui stipule:

«Les différends auxquels pourraient donner lieu l'interprétation et
l'application du présent traité et qui n'auraient pu être réglés par
voie de négociations directes seront portés devant la Cour interna-
tionale de Justice à la demande de l'une des deux parties, à moins
que les Hautes Parties contractantes ne conviennent d’un autre
mode de règlement.»

La compétence conférée par l'accord-cadre à la Cour pour connaître du
présent différend n'ayant cependant pas été contestée, point n’est besoin
d'examiner la question d’une base additionnelle de compétence en vertu
du traité de 1955.
   

10°

DIFFEREND TERRITORIAL (ARRET)

15° 16°

 

   

-4

\
TUNISIE |

  

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

25°

20°

10°

 

 

 

\ ¢
30° 1h ' ) 1,
N 4 ' 4
ALGERIE 1 ' q
1
\ i |
i] 1
! il
|
c LIBYE 1 | EGYPTE
° \ ' 1 |
25 1 1 |
yi ; ' L
123°27'N '
i ee ae Mme 16°00'E __ TROPIQUE DU CANCER
~ ~~ ee P< ees DS U (|
a e t -
TOUMMO |Revendication du Tchad} 7
i
4
20° cn
1
19°30'N
24°00'E
18°00! |
Der | SOUDAN
NIGER 15°34
ENNEDI
7 A
15° / °
[ Z LS
4 | 4 1
aa
‘ \ 1
' oe l
“yt
t N !
7
NIGERIA ‘ 2 :
~~ '
10° pa H L
| i
4
' CROQUIS N° 1
'
CAM ! Revendications
EROUN |: des Parties
1
' N. B.: Le tracé des frontières internationales
5° ' est fourni seulement à des fins d'illustration.
NE 1
t LI
1 t
' »
10°E 15° 16° 20° 24° 25°
0 300 600 900 1200 km
17 DIFFEREND TERRITORIAL (ARRET)

23. La Libye avait été territoire colonial itahen; lorsque les hostilités
eurent cessé 4 la fin de la seconde guerre mondiale, elle fut administrée
par les quatre puissances alliées (les Etats-Unis d’Amérique, la France, le
Royaume-Uni et l'Union des Républiques socialistes soviétiques); elle est
devenue un Etat souverain le 24 décembre 1951, conformément à la réso-
lution 289 (IV) adoptée par l’Assemblée générale le 21 novembre 1949.
Pour sa part, le Tchad avait été colonie française, puis «territoire d’outre-
mer», relevant dans les deux cas de l'Afrique équatoriale française; il
était devenu de 1958 à 1960 membre de la communauté française; il a
accédé à l'indépendance le 11 août 1960.

24. Le différend entre les Parties a pour toile de fond une longue et com-
plexe histoire d’activités militaires, diplomatiques et administratives à
laquelle ont été mêlés l'Empire ottoman, la France, la Grande-Bretagne et
l'Italie, ainsi que l'Ordre senoussi. Cette histoire est reflétée dans un certain
nombre de conventions, de nombreux échanges diplomatiques, certaines
cartes d'époque et divers documents d’archives, qui ont été fournis à la
Cour. La Cour se penchera d'abord sur cette documentation en énumérant
les instruments conventionnels qui lui paraissent pertinents.

25. Divers accords furent conclus à la fin du XIX° et au début du
XX¢ siècle entre la France, la Grande-Bretagne et, plus tard, l'Italie, par
lesquels les parties entendaient partager de vastes territoires de l'Afrique
en sphères ou zones d'influence qu’elles se reconnaissaient mutuellement.
Ces accords décrivaient les limites de ces zones en se référant à des points
sur le terrain lorsque ces points étaient connus et identifiables, ainsi qu'à
des parallèles et des méridiens. Leur influence et leur présence dans la
région ne cessant de s'étendre, ces puissances conclurent également des
traités concernant les frontières des territoires qu’elles revendiquaient,
tant entre elles qu’avec l’Empire ottoman, déjà présent dans la région.

26. Outre l’Empire ottoman était aussi présent dans cette région
POrdre senoussi, dont il a déjà été question. Les Senoussi avaient, en de
nombreux endroits, établi des zaouias qui, entre autres, encourageaient le
commerce, réglementaient le trafic des caravanes, arbitraient les litiges et
jouaient le rôle de centres religieux. Ces centres comprenaient des mos-
quées, des écoles et des hôtelleries pour les voyageurs, et il s’y trouvait
parfois un cadi ou juge. Les cheikhs des zaouias étaient confirmés dans
leur fonction par le Grand Senoussi, chef de l’Ordre.

27. L'expansion coloniale française dans la région du Tchad se fit en
provenance du sud, de l’ouest et du nord. Une expédition fut menée du
sud en direction du lac Tchad entre 1875 et 1897; une autre expédition se
dirigea vers le lac Tchad à partir de l’ouest entre 1879 et 1899; enfin, à
partir d'Alger, au nord, une troisième expédition avança vers le lac entre
1898 et 1900. A la suite de cette expansion, de vastes territoires africains
se trouvèrent ultérieurement regroupés au sein d’entités qui furent dénom-
mées Afrique occidentale française et Afrique équatoriale française.

28. A la fin du XIX° siècle, la France et la Grande-Bretagne conclu-
rent deux accords successifs, qui revêtirent la forme d’un échange de
déclarations signées à Londres le 5 août 1890 et d’une convention conclue

15
18 DIFFEREND TERRITORIAL (ARRÊT)

à Paris le 14 juin 1898, par lesquels chaque partie reconnaissait notam-
ment que certains territoires en Afrique tombaient dans la «sphère» de
l'autre (convention de 1898, art. IV). Par une déclaration ultérieure,
signée à Londres le 21 mars 1899, il fut convenu que l’article IV de la
convention de 1898 devait être complété par certaines dispositions, et il
fut en particulier consigné qu’«il est entendu en principe qu’au nord du
15° parallèle la zone française sera limitée ... par» une ligne spécifiée,
décrite dans le texte. Aucune carte ne fut annexée à cette déclaration,
mais, quelques jours après son adoption, les autorités françaises en
publièrent le texte dans un Livre jaune qui comprenait une carte, dont
copie est jointe au présent arrêt (voir paragraphe 58 ci-après).

29. Des échanges de lettres eurent lieu entre les Gouvernements
français et italien, concernant leurs intérêts en Afrique, les 14-16 dé-
cembre 1900 et 1-2 novembre 1902, et, à cette occasion, des assu-
rances furent données à l'Italie dans les termes suivants: «par la limite de
l'expansion française en Afrique septentrionale ... on entend bien la fron-
tière de la Tripolitaine indiquée par la carte annexée à la déclaration
du 21 mars 1899». Comme la Cour l’indiquera ultérieurement (para-
graphe 61), la carte ainsi visée ne pouvait être que la carte du Livre jaune.
Des assurances analogues ont été données à l'Italie par le Gouver-
nement britannique dans un échange de lettres des 11-12 mars 1902.

30. Le 19 mai 1910, une convention définissant la frontière entre la
régence de Tunis et le vilayet de Tripoli fut conclue entre le Gouverne-
ment tunisien et l’Empire ottoman. En 1912, l'Italie établit sa souverai-
neté sur les provinces turques de Tripolitaine et de Cyrénaïque (traités
d’Ouchy et de Lausanne des 15 et 18 octobre 1912). Certains droits et
privilèges étaient cependant réservés au sultan par le traité de Lausanne.

31. Le 8 septembre 1919, la France et la Grande-Bretagne conclurent
une convention dite supplémentaire a la déclaration du 21 mars 1899
— elle-même additionnelle à la convention du 14 juin 1898 (para-
graphe 28 ci-dessus) — dans laquelle les parties s’accordaient notamment
sur une interprétation de la déclaration de 1899 fixant les limites de la zone
française. Le 12 septembre 1919, un arrangement sous la forme d’un
échange de lettres fut conclu entre la France et l'Italie pour la fixation de
la frontière entre la Tripolitaine et les possessions françaises en Afrique à
l'ouest de Toummo.

32. Le traité de Lausanne du 24 juillet 1923 rétablit la paix entre la
Turquie et les autres parties signataires (dont la France, la Grande-Bre-
tagne et l'Italie); aux termes de l’une de ses dispositions, la Turquie
reconnaissait l'abolition définitive de tous les droits et privilèges dont elle
jouissait encore en Libye en vertu du traité de Lausanne de 1912. Puis, la
France et la Grande-Bretagne déterminèrent la frontière entre l'Afrique
équatoriale française et le Soudan anglo-égyptien dans un protocole du
10 janvier 1924, approuvé par un échange de notes du 21 janvier 1924.
Un échange de notes du 20 juillet 1934 entre l'Egypte, la Grande-Bre-
tagne et l'Italie définit de même la frontière entre la Libye et le Soudan.

16
19 DIFFEREND TERRITORIAL (ARRÊT)

33. Le 7 janvier 1935, la France et l'Italie conclurent un traité aux fins
du règlement des questions pendantes entre elles en Afrique; ce traité
comprenait la définition d’une frontière entre la Libye et les colonies
françaises limitrophes à l’est de Toummo. Les parlements des deux par-
ties autorisèrent la ratification du traité, mais les instruments de ratifica-
tion ne furent jamais échangés, et le traité n’entra jamais en vigueur;
pour plus de commodité, il sera dénommé ci-après le «traité non ratifié
de 1935».

34. Après la seconde guerre mondiale fut signé, le 10 février 1947, le
traité de paix avec l'Italie. Aux termes de l’article 23 de ce traité, l'Italie
renonçait à tous ses droits et titres sur ses possessions territoriales en
Afrique, c'est-à-dire la Libye, l'Erythrée et la Somalie italienne, le sort
définitif de ces possessions devant être déterminé d’un commun accord
par les gouvernements des quatre puissances alliées; si ces puissances ne
pouvaient s'entendre dans un délai d’un an sur le sort définitif des terri-
toires, la question devait être soumise à l’Assemblée générale des Na-
tions Unies pour que celle-ci formule une recommandation. Les quatre
puissances s’engageaient à l’avance à accepter cette recommandation.
Faute d’accord entre les quatre, l’Assemblée générale fut saisie et, par
résolution 289 (IV) du 21 novembre 1949, elle recommanda que «la
Libye, composée de la Cyrénaïque, de la Tripolitaine et du Fezzan, [fût]
constituée en un Etat indépendant et souverain». L'indépendance de la
Libye fut proclamée le 24 décembre 1951 et reconnue le 1° février 1952
par l’Assemblée générale, dans sa résolution 515 (VI). Après son acces-
sion à l'indépendance, la Libye conclut avec le Royaume-Uni et les Etats-
Unis des traités qui prévoyaient notamment une présence militaire en
Libye.

* *

35. Des négociations entre la Libye et la France, ouvertes au début de
l'année 1955, ont abouti à la conclusion du traité de 1955 (le traité d’ami-
tié et de bon voisinage entre la République française et le Royaume-Uni
de Libye, du 10 août 1955); en novembre de l’année précédente, la Libye
avait informé la France qu’elle n’avait pas l'intention de renouveler l’ar-
rangement militaire provisoire du 24 décembre 1951 en vertu duquel des
troupes françaises demeuraient stationnées en territoire libyen, au Fez-
zan. Le Gouvernement français souhaitait y maintenir sa présence mili-
taire, mais le Parlement libyen avait clairement indiqué qu'il n'avait pas
l'intention d'accepter un accord prévoyant le maintien de forces fran-
çaises au Fezzan. Les négociations portèrent notamment sur les questions
militaires (y compris le non-remplacement des troupes françaises par
d’autres troupes étrangères et l'accès de la France aux aérodromes et à
certaines pistes caravanières) et sur la question des frontières. La France
possédait en Afrique de vastes territoires jouxtant la Libye à l’ouest et au
sud. L’autorité française dans certaines parties de ces territoires avait été
contestée et une frontière bien établie était indispensable. Cela était par-

17
20 DIFFEREND TERRITORIAL (ARRET)

ticuli¢rement vrai à l'ouest de Toummo. En revanche, à l'est de Toummo.
il existait, selon la France, une frontière résultant des accords franco-britan-
niques de 1898, 1899 et 1919 (paragraphes 28 et 31 ci-dessus), mais il y avait
eu pendant longtemps dissentiment entre la France et l'Italie à ce propos. Il
était important pour la France d'obtenir que la Libye accepte ces accords et
reconnaisse ainsi l’inapplicabilité du traité non ratifié de 1935.

36. Les deux Parties reconnaissent que le traité de 1955 constitue le
point de départ logique de l'examen des questions portées devant la
Cour. Aucune des Parties ne met en question la validité du traité de 1955,
et la Libye ne conteste pas davantage le droit du Tchad d’invoquer contre
elle toute disposition du traité concernant les frontières du Tchad. Tou-
tefois, bien que le traité indique qu’il a été conclu «sur la base d’une éga-
lité, d’une indépendance et d’une liberté complètes», la Libye a fait valoir
qu'à l'époque de la conclusion du traité elle manquait d'expérience pour
mener des négociations difficiles avec une puissance qui bénéficiait d’une
longue expérience internationale. La Libye s’est fondée sur cette alléga-
tion pour donner à entendre que les négociateurs français avaient cherché
à profiter de sa méconnaissance des faits pertinents, qu’elle avait par suite
été mise en situation désavantageuse s'agissant des dispositions relatives
aux frontières, et que la Cour devrait prendre cette circonstance en consi-
dération pour interpréter le traité; elle n’a cependant pas été jusqu’à
prétendre que la validité du traité lui-même s’en serait trouvée affectée.

37. Le traité de 1955 est complexe; il comprend, outre le traité lui-
même, quatre conventions jointes et huit annexes, et porte sur une large
gamme de questions concernant les relations futures entre les deux par-
ties. Aux termes de l'article 9 du traité, les conventions et annexes qui y
sont jointes en font partie intégrante. L’une des questions spécifiquement
visées est celle des frontières, qui font l’objet de l’article 3 et de l'annexe I.
Les conventions jointes sont une convention de bon voisinage, une con-
vention de coopération économique, une convention culturelle et une
«convention particulière » relative au retrait des forces françaises du Fez-
zan.

38. La Cour examinera tout d’abord l’article 3 du traité de 1955 et
Pannexe à laquelle cet article renvoie afin de décider si une frontière
conventionnelle entre les territoires des Parties résulte ou non du traité. Si
une frontière en résulte, il est de ce fait répondu aux questions soulevées
par les Parties; et une réponse serait ainsi donnée tout à la fois à la de-
mande de la Libye tendant à ce que soient déterminées les limites des ter-
ritoires respectifs des Parties et à la demande du Tchad tendant à ce que
soit fixé le tracé de la frontière. La première tâche de la Cour consistera
donc à interpréter les dispositions pertinentes du traité de 1955, sur la
portée desquelles les positions des Parties divergent.

39. L'article 3 du traité se lit comme suit:

«Les deux Hautes Parties contractantes reconnaissent que les fron-
tières séparant les territoires de la Tunisie, de l'Algérie, de l'Afrique
21 DIFFÉREND TERRITORIAL (ARRET)

occidentale française et de Afrique équatoriale française d’une
part, du territoire de la Libye d’autre part, sont celles qui résultent
des actes internationaux en vigueur à la date de la constitution du
Royaume Uni de Libye, tels qu'ils sont définis dans l'échange de
lettres ci-jointes (annexe I). »

Le traité a été conclu en arabe et en frangais, les deux textes faisant éga-
lement foi; les Parties à la présente affaire n'ont pas laissé entendre qu'il
y eût une divergence quelconque entre les textes arabe et français, si ce
n'est qu'en arabe les mots «sont celles qui résultent» correspondraient
plutôt à «sont les frontières qui résultent». La Cour fondera son inter-
prétation du traité sur le texte français qui fait foi.

40. L’annexe I au traité comprend un échange de lettres qui, après
avoir cité l’article 3, se lit comme suit:

«Il s’agit des textes suivants:

— la convention franco-britannique du 14 juin 1898;

— la déclaration additionnelle, du 21 mars 1899, a la convention
précédente;

— les accords franco-italiens du 1% novembre 1902;

— la convention entre la République française et la Sublime Porte
du 12 mai 1910;

— la convention franco-britannique du 8 septembre 1919;

— l’arrangement franco-italien du 12 septembre 1919.

En ce qui concerne ce dernier arrangement et conformément aux
principes qui y sont énoncés, il a été reconnu par les deux déléga-
tions qu'entre Ghat et Toummo la frontière passe par les trois points
suivants, à savoir: la trouée de Takharkhouri, le col d’Anai, le point
coté 1010 (Garet Derouet el Djemel).

Le Gouvernement français est prêt à désigner des experts qui
pourraient faire partie d’une commission mixte franco-libyenne
chargée de procéder à l’abornement de la frontière partout où ce tra-
vail n’a pas encore été effectué et où l’un des deux gouvernements
lestimerait nécessaire.

En cas de désaccord au cours des opérations d’abornement, les
deux parties désigneront chacune un arbitre neutre et, en cas de
désaccord entre les arbitres, ces derniers désigneront un surarbitre
neutre qui tranchera le différend.»

Il a été admis tout au long de l'instance que la convention dite du
12 mai 1910 est en fait la convention du 19 mai 1910 visée au para-
graphe 30 ci-dessus.

41. La Cour rappellera que, selon le droit international coutumier qui
a trouvé son expression dans l'article 31 de la convention de Vienne
de 1969 sur le droit des traités, un traité doit être interprété de bonne foi
suivant le sens ordinaire à attribuer à ses termes dans leur contexte et à la

19
22 DIFFÉREND TERRITORIAL (ARRÊT)

lumière de son objet et de son but. L'interprétation doit être fondée avant
tout sur le texte du traité lui-même. Il peut être fait appel à titre complé-
mentaire a des moyens d'interprétation tels les travaux préparatoires et
les circonstances dans lesquelles le traité a été conclu.

42. A l’article 3 du traité de 1955, les parties «reconnaissent que les
frontières ... sont celles qui résultent » de certains actes internationaux. Le
verbe «reconnaître», que le traité utilise, indique qu'une obligation juri-
dique est contractée. Reconnaître une frontière, c'est avant tout «accep-
ter» cette frontière, c'est-à-dire tirer les conséquences juridiques de son
existence, la respecter et renoncer à la contester pour l’avenir.

43. La Libye prétend que les parties au traité de 1955 n’ont entendu
reconnaître que les frontières qui avaient été antérieurement fixées par
des actes internationaux. Là où il existait déjà des frontières (comme
entre la Tunisie et la Libye), le traité de 1955 les aurait confirmées, mais
là où il n'en existait pas (comme dans le sud), le traité n'en aurait pas créé
une. La Cour ne saurait accepter cette thèse; elle n’éprouve aucune dif-
ficulté à établir le sens naturel et ordinaire des termes pertinents du traité
de 1955, ni à leur donner effet. De l'avis de la Cour, il ressort des termes
du traité que les parties reconnaissaient que l’ensemble des frontières
entre leurs territoires respectifs résultait de l'effet conjugué de tous les
actes définis à l’annexe I. Aucune frontière pertinente ne devait être
laissée indéterminée et aucun acte défini à l’annexe I n’était superflu. Sou-
tenir que seuls certains des actes spécifiés ont concouru à la définition de
la frontière, ou qu’une frontière particulière n’a pas été déterminée, serait
incompatible avec une reconnaissance exprimée dans de tels termes; cela
équivaudrait à vider l’article 3 du traité et l’annexe I de leur sens ordi-
naire. En concluant le traité, les parties ont reconnu les frontières aux-
quelles le texte de ce traité se référait; la tâche de la Cour est donc de
déterminer le contenu exact de l’engagement ainsi pris.

44. La Libye soutient que, parmi les actes internationaux définis à
annexe I du traité de 1955, seuls la convention franco-ottomane de 1910
et l’arrangement franco-italien de 1919 avaient établi des frontières qui
liaient la Libye lors de son accession à l'indépendance, et souligne que
ces frontières concernaient des territoires autres que ceux en litige dans
la présente affaire. Selon la Libye, la déclaration franco-britannique
de 1899 avait seulement défini, au nord du 15° parallèle, une ligne déli-
mitant des sphères d'influence, et non une frontière; ni la convention
franco-britannique de 1919 ni les effectivités françaises n'avaient conféré
à cette ligne un quelconque autre statut; en outre, le dernier de ces actes
n’avait jamais été opposable à l'Italie. Par ailleurs, de l’avis de la Libye,
Péchange de lettres franco-italien de 1902 n'était plus en vigueur, soit
parce que l'Italie avait renoncé à tous ses droits sur ses territoires afri-
cains en vertu du traité de paix de 1947 (paragraphe 34 ci-dessus), soit
parce que ledit échange de lettres n’avait pas fait l’objet de la notification
prévue à l’article 44 de ce traité.

20
23 DIFFÉREND TERRITORIAL (ARRÊT)

45. La Cour ne pense pas qu'il y ait lieu de statuer sur ces questions.
La fixation d’une frontière dépend de la volonté des Etats souverains
directement intéressés. Rien n'empêche les parties de décider d’un com-
mun accord de considérer une certaine ligne comme une frontière, quel
qu’ait été son statut antérieur. S’il s'agissait déjà d’une frontière, celle-ci
est purement et simplement confirmée. S'il ne s’agissait pas d’une fron-
tière, le consentement des parties à la «reconnaître» comme telle confère
à la ligne une force juridique qui lui faisait auparavant défaut. Une telle
reconnaissance peut revêtir diverses formes, ainsi que l’attestent les
conventions et la jurisprudence internationales. Dans l'affaire du Temple
de Préah Vihéar était invoquée une carte sur laquelle avait été tracée
une ligne censée représenter la frontière déterminée par une commission
de délimitation en vertu d’un traité qui stipulait que la frontière devait
suivre la ligne de partage des eaux; en réalité, la ligne ainsi tracée ne sui-
vait pas la ligne de partage des eaux. La Cour a fondé sa décision de re-
connaître la validité de la «ligne tracée sur la carte» sur le fait que «les
deux Parties ont par leur conduite reconnu la ligne et, par là même, elles
sont effectivement convenues de la considérer comme étant la frontière»
(Temple de Préah Vihéar, fond, C.J. Recueil 1962, p. 33).

46. A l'appui de son interprétation du traité, la Libye a souligné
cependant que le texte de l’article 3 mentionne «les frontières» au pluriel.
Elle en déduit que les parties auraient eu en vue la délimitation de cer-
taines de leurs frontières et non de l’ensemble de la frontière. De l'avis de
la Cour, l’utilisation du pluriel s'explique par le fait que les divers terri-
toires limitrophes de la Libye dont la France assumait à l’époque les rela-
tions internationales avaient des statuts juridiques différents et que leurs
frontières respectives avaient été délimitées par des accords distincts. La
Tunisie était alors un protectorat, l'Algérie était un groupe de dépar-
tements, et l'Afrique occidentale française et l’Afrique équatoriale fran-
çaise étaient toutes deux des groupes de territoires d'outre-mer. Dans ce
contexte, l'emploi du pluriel est manifestement approprié, et n’a pas le
sens que la Libye lui attribue. En outre, il y a lieu de noter que les parties
ont fait mention d’une frontière séparant l'Afrique équatoriale française
et la Libye.

47. En précisant que les frontières reconnues sont «celles qui résultent
des actes internationaux» définis à l'annexe I, l’article 3 du traité im-
plique que toutes les frontières résultent de ces actes. Toute autre inter-
prétation serait contraire aux termes mêmes de l’article 3 et priverait
totalement d’effet la mention de l’un ou l’autre de ces actes à l’annexe I.
Comme l’a déclaré la Cour permanente de Justice internationale dans son
avis consultatif du 21 novembre 1925, à propos d’une disposition du
traité de Lausanne qui avait «pour but de fixer la frontière de la Tur-
quie» (les italiques sont dans l'original), il résulte

«de la nature même d’une frontière et de toute convention destinée à
établir les frontières entre deux pays, qu’une frontière doit être une
délimitation précise duns toute son étendue» (Interprétation de l'ar-

21
24 DIFFÉREND TERRITORIAL (ARRÊT)

ticle 3, paragraphe 2, du traité de Lausanne, avis consultatif, 1925,
C.P.J.L série B n° 12, p. 20; les italiques sont de la Cour);

et la Cour permanente ajoutait :

«il est naturel que tout article destiné à fixer une frontière soit, si
possible, interprété de telle sorte que, par son application intégrale,
une frontière précise, complète et définitive soit obtenue» (ibid. ).

De même, en 1959, dans l'affaire relative à la Souveraineté sur certaines
parcelles frontalières, la Cour a relevé que le préambule d’une conven-
tion de délimitation avait consigné l'intention commune des parties de
«régler et arrêter tout ce qui a rapport à la délimitation» et a considéré
que

«Toute interprétation qui ferait tenir la convention de délimita-
tion comme laissant en suspens et abandonnant à une appréciation
ultérieure du statu quo la détermination de l’appartenance à l’un ou
l’autre Etat des parcelles litigieuses, serait incompatible avec cette
intention commune.» (C.LJ. Recueil 1959, p. 221-222.)

48. La Cour estime que l’article 3 du traité de 1955 avait pour but de
régler toutes les questions de frontière, et pas seulement certaines d’entre
elles. L’intention manifeste des parties était que les actes mentionnés a
l'annexe I indiqueraient, de manière cumulative, la totalité des frontières
entre leurs territoires respectifs, et qu'aucune frontière prise isolément ne
serait laissée en dehors de cet arrangement. Dans l'expression «les fron-
tières séparant les territoires... », usage de l’article défini s'explique par
la volonté de viser toutes les frontières séparant la Libye des territoires
voisins dont la France assumait les relations internationales. L'article 3
ne définit pas lui-même les frontières, mais renvoie aux actes figurant à
l'annexe I. La liste de l’annexe I était tenue pour exhaustive par les par-
ties en ce qui concerne la délimitation de leurs frontières.

49. L'article 3 du traité de 1955 se réfère aux actes internationaux «en
vigueur» à la date de la constitution du Royaume-Uni de Libye, «tels
qu'ils sont définis dans l'échange de lettres ci-jointes». Ces termes ont été
différemment interprétés par les Parties. La Libye souligne qu'il ne peut
être tenu compte, aux fins de la détermination des frontières, que des
actes internationaux en vigueur à la date de son indépendance; elle ajoute
que, puisque les accords mentionnés à l’annexe I sur lesquels le Tchad
s'appuie n'étaient plus, selon elle, en vigueur au 24 décembre 1951, ils ne
peuvent être pris en considération. Elle fait valoir aussi que d’autres
actes, pertinents et en vigueur, mais non énumérés à l’annexe I, pour-
raient être pris en compte.

50. La Cour ne saurait partager ces thèses car l’article 3 ne vise pas
simplement les actes internationaux en vigueur à la date de la constitu-
tion du Royaume-Uni de Libye, mais les actes internationaux «en
vigueur» à cette date «tels qu'ils sont définis» à l'annexe I. Dresser une

22
25 DIFFEREND TERRITORIAL (ARRÊT)

liste d’actes applicables tout en remettant à un examen ultérieur la ques-
tion de savoir s'ils étaient en vigueur eût été dépourvu de sens. Il est clair
que les parties étaient d'accord pour considérer ces actes comme étant en
vigueur aux fins de l’article 3 car, dans le cas contraire, elles ne les
auraient pas fait figurer à l’annexe. Les parties contractantes ont pris la
précaution de déterminer d’un commun accord quels étaient les actes en
vigueur aux fins qu'elles poursuivaient. Selon la formule limitative uti-
lisée à l'annexe I, «il s’agit des textes» énumérés à ladite annexe. Cette
rédaction de l’article 3 et de l’annexe I exclut tout autre acte international
en vigueur, non repris dans cette annexe, qui aurait pu concerner le ter-
ritoire de la Libye. C’est à fortiori le cas du traité non ratifié de 1935, qui
n'est jamais entré en vigueur et ne figure pas à l'annexe. La Cour doit se
borner à prendre en considération les actes définis à l’annexe sans avoir à
rechercher si ces actes, dont la liste a été établie d’un commun accord par
la France et la Libye, étaient en vigueur à la date de l'indépendance de la
Libye ou opposables à celle-ci.

51. Les parties auraient pu indiquer les frontières en en précisant lit-
téralement le tracé ou en portant celui-ci sur une carte, à titre d’illustra-
tion ou à tout autre titre; elles auraient pu faire l’un et l'autre. Elles ont
décidé de procéder différemment, et de dresser d’un commun accord la
liste des actes internationaux dont résultaient les frontières, mais la
méthode qu’elles ont choisie ne suscite aucune difficulté d'interprétation.
Dans ces conditions, la tâche de la Cour est claire:

«Placée en présence d’un texte dont la clarté ne laisse rien à dési-
rer, elle est tenue de l’appliquer tel qu’il est, sans qu'elle ait à se
demander si d'autres dispositions auraient pu lui être ajoutées ou
substituées avec avantage» (Acquisition de la nationalité polonaise,
avis consultatif, 1923, C.P.J.L série B n° 7, p. 20).

Le texte de l’article 3 traduit clairement l'intention des parties d’assurer
un règlement définitif de la question de leurs frontières communes. L’ar-
ticle 3 et l'annexe I visent à définir des frontières par référence à des actes
propres à en établir le tracé. Toute autre lecture de ces textes serait
contraire à l’un des principes fondamentaux d'interprétation des traités,
constamment admis dans la jurisprudence internationale, celui de l’effet
utile (voir par exemple Affaire franco-hellénique des phares, arrêt, 1934,
C.P.J.L série A/B n° 62, p. 27; Conséquences juridiques pour les Etats de la
présence continue de l'Afrique du Sud en Namibie (Sud-Ouest africain)
nonobstant la résolution 276 (1970) du Conseil de sécurité, C.L.J. Recueil 1971,
p. 35, par. 66; Plateau continental de la mer Egée, C.J. Recueil 1978, p. 22,
par. 52).

52. Sion lit le traité de 1955 a la lumiére de son objet et de son but, on
constate qu’il s’agit d'un traité d’amitié et de bon voisinage conclu, selon
son préambule, «dans un esprit de compréhension réciproque et sur la
base d’une égalité, d’une indépendance et d’une liberté complètes». Les par-
ües, dans ce préambule, se sont déclarées convaincues que la signature

23
26 DIFFÉREND TERRITORIAL (ARRÊT)

du traité faciliterait «le règlement de toutes les questions que posent pour
les deux pays leur situation géographique et leurs intérêts en Afrique et
en Méditerranée»; elles s’y sont également dit animées «de la volonté de
resserrer les relations économiques, culturelles et de bon voisinage entre
les deux pays». L'objet et le but du traité ainsi rappelés confirment l'in-
terprétation du traité qui a été donnée ci-dessus dans la mesure où cet
objet et ce but conduisaient naturellement à la définition du territoire de
la Libye, et donc de ses frontières. Au surplus, l'article 4 du traité, aux
termes duquel les parties s'engagent à prendre «toutes les mesures néces-
saires au maintien de la paix et de la sécurité dans les régions avoisinant
les frontières», permet de supposer que le traité a bien défini la frontière.
Son article 5, relatif aux consultations entre les parties «en vue d'assurer
la défense de leurs territoires respectifs», appelle la même conclusion.
L'article 5 ajoute plus particulièrement que, «en ce qui concerne la Libye,
il s’agit du territoire libyen tel qu'il est défini à Particle 3 du présent
traité». « Définir» un territoire signifie définir ses frontières. Ainsi, à l'ar-
ticle 5 du traité, les parties ont indiqué qu'elles interprétaient l'article 3
comme définissant par lui-même le territoire de la Libye.

53. Les conclusions auxquelles est ainsi parvenue la Cour sont renfor-
cées par l'examen du contexte du traité. et notamment de la convention
de bon voisinage conclue entre la France et la Libye en même temps que
le traité. L'article premier de la convention se réfère aux «frontières, telles
que définies à l’article 3 du traité d'amitié et de bon voisinage». Son
titre ILE, sous la rubrique «Trafic caravanier et circulation frontalière».
débute par l’article 9, qui se lit comme suit:

« Le Gouvernement français et le Gouvernement libyen s'engagent
à accorder des facilités de circulation aux nomades des tribus com-
merçant traditionnellement de part et d'autre de la frontière sépa-
rant d’une part l'Algérie, l'Afrique occidentale française et l'Afrique
équatoriale française, d'autre part la Libye afin de maintenir les cou-
rants caravaniers traditionnels qui existent entre les régions du
Tibesti, de l'Ennedi. du Borkou, de Bilma et des Ajjers d’une part, et
celles de Koufra, Mourzouk. Oubari, Ghat, Edri et Ghadames
d'autre part.»

Cette disposition se réfère expressément, entre autres, à la frontière
entre l'Afrique équatoriale française et la Libye: et il ressort clairement
de ses termes que, selon les parties au traité, cette frontière sépare d'une
part les régions du Tibesti, de l'Ennedi et du Borkou sous administra-
tion française (indiquées sur le croquis n° | reproduit à la page 16 ci-des-
sus), qui sont parfois dénommées le « BET», et d’autre part les régions
libyennes de Koufra. Mourzouk, etc.

54. L’article 10 de la convention de bon voisinage établit une zone
ouverte au trafic caravanier «de part et d'autre de la frontière». Cette
zone est limitée de la maniére suivante:

24
27 DIFFÉREND TERRITORIAL (ARRÊT)

«En territoire français: par une ligne qui, partant de la frontière à
l’ouest de Ghadamès, passe par Tinfouchaye, Timellouline, Ohanet,
Fort Polignac, Fort Gardel, Bilma, Zouar, Largeau, Fada et se pro-
longe en ligne droite jusqu’à la frontière franco-soudanaise.

En territoire libyen: par une ligne qui, partant de Sinaouen, passe
par Derj, Edri, El Abiod, Ghoddoua, Zouila, Ouaou En Namous,
Koufra et se prolonge en ligne droite jusqu’à la frontière libyo-égyp-
tienne.»

La Libye a ainsi expressément reconnu que Zouar, Largeau et Fada se
trouvaient en territoire français. L'emplacement de ces trois localités est
indiqué sur le croquis n° | reproduit à la page 16 ci-dessus. L’article 11 de
la convention dispose que «des cartes de circulation pour le trafic cara-
vanier seront délivrées … [en] territoire français [par les] autorités admi-
nistratives de ... Zouar, Largeau, Fada», et en «territoire libyen [par les]
autorités administratives de ... Mourzouk, Koufra et des Touareg Ora-
ghen». Aux termes de l’article 13, les nomades titulaires d’une carte de
circulation «pourront traverser librement la frontière». On trouve égale-
ment, dans la convention, les expressions suivantes: «de part et d’autre
de la frontière», «zone frontalière» (art. 15); «franchir la frontière»
(art. 16); «les autorités frontalières françaises et libyennes» (art. 17
et 20); «circulation frontaliére» (art. 18). L'utilisation de ces mots
concorde avec l'existence d’une frontière. De l’avis de la Cour, il est
difficile de nier que le traité de 1955 a défini une frontière entre la Libye et
l'Afrique équatoriale française dès lors que de telles dispositions ré-
glant les détails de la circulation frontalière des habitants de la région
figurent dans l’une des conventions jointes au traité.

55. La Cour ne considère pas nécessaire de recourir aux travaux pré-
paratoires pour élucider le contenu du traité de 1955; toutefois, comme
dans d’autres affaires, elle estime pouvoir, en se référant à ces travaux,
confirmer la lecture qu’elle fait du texte du traité, à savoir que celui-ci
constitue notamment, entre les parties, un accord définissant les fron-
tières. Il est vrai que les négociateurs libyens ont essayé dans un premier
temps d'éviter la question des frontières, mais l'ambassadeur Dejean,
chef de la délégation française lors des négociations tenues à Tripoli en
juillet-août 1955, a insisté «sur le fait qu'il n’est pas possible de conclure
le traité sans un accord sur les frontières». D'après le procès-verbal
libyen des négociations, le premier ministre libyen a déclaré le 28 juil-
let 1955:

«que la question [des frontières] n’est pas exempte de difficultés, les
[taliens ayant occupé de nombreux centres au-delà de la frontière
existante».

L’ambassadeur Dejean a indiqué «que l’Italie a exploité la faiblesse de la
France au cours de la dernière guerre» et «qu'elle [l'Italie] a franchi les
frontières qui ont été déterminées aux termes de l’accord de 1919 et qui
sont toujours valables...» Le premier ministre libyen a alors proposé

25
28 DIFFÉREND TERRITORIAL (ARRÊT)

«que la question des frontières soit ajournée jusqu’au moment où
le côté libyen aura eu le temps d'étudier le sujet; des experts pour-
ront alors être envoyés travailler avec les experts français afin de
parvenir à un accord sur la démarcation. Le premier ministre de-
mande que l’on considère comme suffisant de dire que l’accord de
1919 est acceptable et que son exécution soit renvoyée à un avenir
proche.»

56. I ressort clairement du procès-verbal que le premier ministre
libyen a expressément accepté l’accord de 1919, dont l’«exécution» devait
être renvoyée «à un avenir proche»; dans ce contexte, le terme «exécu-
tion» ne peut viser que des opérations de démarcation de la frontière sur
le terrain. Le premier ministre a d’ailleurs parlé d’un accord sur la
«démarcation», ce qui présuppose la délimitation — en d’autres termes
la définition — préalable de la frontière. L'emploi du terme «démarca-
tion» laisse présumer que les parties ont considéré que la définition des
frontières était acquise, mais qu’elle pouvait être suivie au besoin d’un
abornement, dont les modalités étaient fixées à l’annexe I.

57. Etant parvenue à la conclusion que les parties contractantes ont
entendu par le traité de 1955, et tout spécialement par son article 3, défi-
nir leur frontière commune, la Cour doit maintenant examiner quelle est
la frontière entre la Libye et le Tchad (en 1955, entre la Libye et l'Afrique
équatoriale française) qui résulte des actes internationaux définis à l’an-
nexe I, dont le texte est reproduit au paragraphe 40 ci-dessus. Il convient
de noter tout d’abord que, comme la Cour l’a déjà indiqué (para-
graphe 50 ci-dessus), la liste de l’annexe I ne comprend pas le traité non
ratifié de 1935. Ce traité définissait en détail une frontière constituée de
neuf segments (lignes droites, lignes de crêtes, etc.) qui allait de Toummo
jusqu’au point d’intersection du 24° méridien est de Greenwich et du
paralléle 18° 45’ nord; cette ligne est figurée sur le croquis n° 2 reproduit
a la page 29 du présent arrét, en méme temps que la ligne de la conven-
tion franco-britannique de 1919 (paragraphe 59 ci-après). De tous les
traités antérieurs à 1955 qui concernaient le tracé d’une frontière dans la
région, le traité non ratifié de 1935 était le plus détaillé. Il n’a néanmoins
pas été mentionné à l’annexe J. Cette omission est d’autant plus signifi-
cative qu’en février 1955, quelques mois avant la signature, au mois
d’aotit, du traité de 1955, un incident franco-libyen survenu a Aouzou
avait attiré l'attention sur la région située au sud de la ligne fixée par la
convention franco-britannique de 1919 et au nord de la ligne définie par
le traité non ratifié de 1935.

26
25°

20°

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

29 DIFFÉREND TERRITORIAL (ARRÊT)
5°E 10°
À
s
\TUNISIE |
Cal
\ 7
vie '
\ 1
\ 7 ' '
oa ' 1
ALGÉRIE |
|
|
4 \ 14
; i | PTE
¢ ' LIBYE 1 1 EGY
\ 1 1 À
mu
\ i t 1
1 23°27'N Ù
Tree Ne en 8.  16"00'E ___ TROPIQUE DU CANCER J
nr ye 1 |
> "> ' Ligne de la convention LL
TOUMMO . e franco-britannique de 1919
[ Ligne du traite france: italien de 1935 ri AOUZOU rot
cy "he 1 1 20°
£ ERD"
4 ST 1930 N
TE o oS 24°00'E
1, “y, 18°45'N
NIGE It % “NGA 1 24°00
R i! 8kou 1 | SOUDAN
a} ENNEDI 1
7 q ' |
7 ' e .
[———— 2 | +"
1 \  ;
i] 7 1
1 \ 1
1 Led 1
1 ~ 1 ‘
' TCHAD ts '
NIGÉRIA NS:
’ LUN
pa ' Lio
| CROQUIS N° 2
Ligne du traité de 1935-
CAMEROUN ' Ligne de la convention
1 de 1919
t
' N.B. : Le tracé des frontières internationales
t est fourni seulement à des fins d'illustration. 5°
r r N
' t
t 1 |
10°F 15° 16° 20° 24° 25°
o 300 600 900 1200 km
30 DIFFÉREND TERRITORIAL (ARRÊT)

58. Le premier acte mentionné à l’annexe I, la convention franco-
britannique du 14 juin 1898, est sans rapport direct avec le présent diffé-
rend; il ne figure à l'annexe que parce que la déclaration additionnelle du
21 mars 1899 y est également mentionnée. La déclaration de 1899, qui
complète la convention de 1898, définit une ligne limitant la zone (ou
sphère d'influence) française au nord-est vers l'Egypte et la vallée du Nil,
déjà sous contrôle britannique, et est dès lors pertinente. Cette déclara-
tion stipule que «l’article IV de la convention du 14 juin 1898 est com-
plété par les dispositions suivantes, qui seront considérées comme en fai-
sant partie intégrante». Parmi ces dispositions figurait le paragraphe 3,
ainsi libellé:

«Il est entendu en principe qu’au nord du 15° parallèle la zone
française sera limitée au nord-est et à l’est par une ligne qui partira
du point de rencontre du tropique du Cancer avec le 16° degré de
longitude est de Greenwich (13° 40’ est de Paris), descendra dans la
direction du sud-est jusqu’à sa rencontre avec le 24° degré de longi-
tude est de Greenwich (21° 40’ est de Paris), et suivra ensuite le
24° degré jusqu’à sa rencontre au nord du 15° parallèle de latitude
avec la frontière du Darfour telle qu’elle sera ultérieurement fixée.»

Ce texte n’est pas exempt d’ambiguités, l’utilisation des mots «en prin-
cipe» pouvant soulever la question de savoir si la ligne était rigoureuse-
ment orientée vers le sud-est ou si son tracé pouvait souffrir quelque
tolérance. Différentes interprétations étaient possibles car le point d’in-
tersection de la ligne avec le 24° méridien est n’était pas précisé et le texte
original de la déclaration n'était pas accompagné d’une carte indiquant le
tracé de la ligne convenue. Comme il a déjà été observé ci-dessus (para-
graphe 28), quelques jours après l'adoption de cette déclaration, les auto-
rités françaises en publièrent le texte dans un Livre jaune qui comprenait
une carte; copie de cette carte est jointe au présent arrêt. Sur ladite carte,
une ligne rouge continue ou en pointillé, assortie d’un estompage rouge,
indiquait, selon la légende de la carte, la «limite des possessions fran-
çaises, d’après la convention du 21 mars 1899». La ligne rouge était conti-
nue lorsqu'elle marquait les frontières définies dans cette convention, et
était en pointillé lorsqu'elle figurait la limite de la «zone française» défi-
nie au paragraphe 3 de la convention. La ligne en pointillé suivait non
une direction strictement sud-est, mais plutôt une direction est-sud-est,
pour aboutir approximativement au point d’intersection du 24° méridien
est et du 19° parallèle nord. La direction strictement sud-est et la ligne de
la carte du Livre jaune sont présentées aux fins de comparaison sur le cro-
quis n° 3 reproduit à la page 32 de l’arrêt (en même temps que la ligne
définie par la convention du 8 septembre 1919, qui sera examinée ci-
après).

59. Aux fins du présent arrêt, la question de l'emplacement de la limite
de la zone française peut être considérée comme résolue par la conven-

28
31 DIFFEREND TERRITORIAL (ARRÊT)

tion entre la France et la Grande-Bretagne, signée à Paris le 8 sep-
tembre 1919. Comme il est dit dans la convention elle-même, cet instru-
ment constituait une

«convention supplémentaire à la déclaration de Londres du
21 mars 1899, elle-même additionnelle à la convention du
14 juin 1898, qui fixait la frontière des possessions coloniales fran-
çaises et anglaises et les zones d'influence à l’ouest et à l’est du
Niger».

La convention précisait la frontière entre le Darfour et l'Afrique équato-
riale française et contenait diverses dispositions concernant l'extension
possible vers l’est, au-delà du 24° méridien, de la zone française. Son der-
nier paragraphe était ainsi libellé:

«I! est entendu que la présente convention ne modifiera en rien
l'interprétation donnée à la déclaration du 21 mars 1899, d’après
laquelle les termes de l’article 3 «elle se dirigera ensuite vers le sud-
est jusqu’au 24° degré de longitude est de Greenwich (21° 40” est de
Paris)» signifient «elle prendra une direction sud-est jusqu’au
24° degré de longitude est de Greenwich au point d'intersection
dudit degré de longitude avec le parallèle 19° 30° de latitude.»

Selon cette disposition, la ligne allant vers le sud-est spécifiée dans la
déclaration de 1899 ne devait pas être orientée exactement vers le sud-est,
mais suivre une direction est-sud-est de façon à couper le 24° méridien en
un point situé plus au nord que celui qu’aurait atteint une ligne orientée
rigoureusement vers le sud-est. Adoptant ainsi une ligne est-sud-est au
lieu d’une ligne strictement sud-est, cette convention confirmait en fait
que, comme la France l'avait antérieurement considéré, la déclaration
de 1899 ne fixait pas une ligne orientée rigoureusement vers le sud-est; en
réalité, la convention arrêtait, par rapport au point terminal à l’est, un
tracé qui se situait plus au nord encore que la ligne figurant sur la carte
du Livre jaune. Le croquis n° 3, inclus ci-après pour faciliter la compa-
raison, fait ressortir les positions relatives des trois lignes — la ligne sui-
vant une direction strictement sud-est, la ligne du Livre jaune et la ligne
de 1919.

60. Ii paraît ainsi d’autant moins utile d’examiner quelle était la situa-
tion avant 1919 que la convention franco-britannique du 8 septembre
1919 a déterminé de maniére précise le point terminal de la ligne en cause
en retenant le point d’intersection du 24° méridien est et du parallèle
19° 30’ nord. Le texte de la convention de 1919 présente cette ligne
comme une interprétation de la déclaration de 1899; de l’avis de la Cour,
il n’y a, aux fins du présent arrét, aucune raison de la qualifier de confir-
mation ou de modification de la déclaration. Dans la mesure où les deux
Etats parties a la convention sont ceux-la mémes qui avaient conclu la
déclaration de 1899, il ne fait aucun doute que l’«interprétation» en
question a constitué, a compter de 1919, et dans leurs relations mutuelles,

29
15°

10°

 

10°

DIFFÉREND TERRITORIAL (ARRET)

15° 16°

24° 25°

 

4

\
TUNISIE t
NG >"

\

\
V4

 

LIBYE

 

ÉGYPTE

 

 

TOUMMO

 

n

Ligne est-sud-est de la convention
franco-britannique de 1919

 

 

 

 

—_———"

 

NIGER

+ 19°30'N

 

UN 24°00'E

 

 

 

 

NIGERIA

TCHAD

 

 

 

CAMEROUN

N.B

 

de 1919-Ligne de la carte

.: Le tracé des frontières internationales
est fourni seulement à des fins d'illustration.

CROQUIS N° 3

Ligne de la convention

du Livre jaune-Ligne
strictement sud-est

 

 

 

 

 

 

 

 

 

L
0
i
i

 

10°E

15°

16°

 

300

600

900

1200 km

20° 24° 25°
33 DIFFÉREND TERRITORIAL (ARRÊT)

l'interprétation correcte et contraignante de la déclaration de 1899. Cette
interprétation est opposable à la Libye en vertu du traité de 1955. La
Cour en conclut que la ligne décrite dans la convention de 1919 repré-
sente la frontière entre la Libye et le Tchad à l’est du 16° méridien est.

61. La Cour aborde maintenant la frontière à l’ouest de ce méridien.
L’échange de lettres franco-italien du 1% novembre 1902 se réfère tant à la
déclaration franco-britannique de 1899 qu’à l'échange de lettres franco-
italien de 1900 (paragraphe 29 ci-dessus). Il précise que

«par la limite de l'expansion française en Afrique septentrionale
visée dans [la] lettre précitée du 14 décembre 1900, on entend bien la
frontière de la Tripolitaine indiquée par la carte annexée à la décla-
ration du 21 mars 1899».

La carte ainsi mentionnée ne pouvait être que celle du Livre jaune sur
laquelle figurait une ligne en pointillé indiquant la frontière de la Tripo-
litaine. Cette ligne devra donc être examinée par la Cour lorsque celle-ci
sera amenée à déterminer le tracé de la frontière entre la Libye et le
Tchad, dans la mesure où ce tracé ne résulte pas des accords franco-bri-
tanniques de 1898, 1899 et 1919.

62. La convention entre le Gouvernement tunisien et le Gouvernement
ottoman du 19 mai 1910 (paragraphe 30 ci-dessus) ne concerne que la
frontière entre le vilayet de Tripoli (qui fait aujourd’hui partie de la
Libye) et la régence de Tunis (c’est-à-dire la Tunisie actuelle); bien qu'elle
ait sa place dans l'annexe I au traité de 1955, elle n’a donc pas d'incidence
sur le différend entre la Libye et le Tchad. De même, l’arrangement fran-
co-italien du 12 septembre 1919, qui ne régit que le secteur situé entre
Ghadamès et Toummo, ne concerne pas directement la frontière entre la
Libye et le Tchad, et la Cour n’estime par suite pas nécessaire de s’y arré-
ter ici plus longuement.

%

63. La Cour indiquera maintenant quelle est la ligne qui résulte de l’ef-
fet conjugué des actes définis à l'annexe I au traité de 1955, pour ce qui
est des territoires de la Libye et du Tchad. Il est clair qu’à l’est le point
terminal de la frontière sera situé sur le 24° méridien est, qui constitue à
cet endroit la frontière du Soudan. A l'ouest, il n'est pas demandé à la
Cour de déterminer le point triple Libye-Niger-Tchad; dans ses conclu-
sions, le Tchad a simplement prié la Cour de dire quel est le tracé de la
frontière «jusqu’au 15° degré est de Greenwich». En tout état de cause, la
décision de la Cour à ce sujet, comme en l'affaire du Différend frontalier,
«ne sera pas … opposable au Niger en ce qui concerne le tracé de ses
propres frontières» (C.J. Recueil 1986, p. 580, par. 50). Entre le 24° et le
16° méridien est de Greenwich, la ligne est déterminée par la convention
franco-britannique du 8 septembre 1919: la frontière est donc constituée
par une ligne droite reliant le point d’intersection du 24° méridien est et

31
34 DIFFÉREND TERRITORIAL (ARRÊT)

du parallèle 19° 30’ nord au point d’intersection du 16° méridien est et du
tropique du Cancer. A partir de ce dernier point, la ligne est déterminée
par l'échange de lettres franco-italien du 1° novembre 1902, par référence
à la carte du Livre jaune: cette ligne, comme le montre ladite carte, se
dirige vers un point se trouvant immédiatement au sud de Toummo; tou-
tefois, avant de l’atteindre, elle coupe le 15° méridien est, sur lequel se
situait, à partir de 1930, le point de départ de la frontière entre l'Afrique
occidentale française et l'Afrique équatoriale française.

64. Confirmation de cette dernière ligne peut être trouvée dans la con-
vention particulière jointe au traité de 195$, qui prévoit le retrait des
forces françaises stationnées au Fezzan. Il y est entre autres question des
itinéraires que devaient suivre les convois militaires des forces françaises
à destination ou en provenance du Tchad. L'article 3 de la convention
particulière traite du passage de convois militaires sur la piste n° 5 et l’an-
nexe III au traité définit la piste n° 5 comme étant l'itinéraire qui, venant
de la région de Ramada en Tunisie, passe par certains points spécifiés «et
pénètre en territoire du Tchad dans la région de Muri Idie». Les cartes de
la région disponibles révèlent l'existence d'au moins quatre lieux diffé-
rents dont les noms, qui varient d’une carte à l'autre, ressemblent à Muri
Idie, mais deux d’entre eux se situent bien à l’intérieur du territoire incon-
testé de la Libye, loin de ce qui aurait pu être considéré en 1955 comme
«territoire du Tchad». Les deux autres sont situés au sud du segment per-
tinent de la ligne figurée sur la carte du Livre jaune à l'ouest du 16° méri-
dien est. Le premier, le point d'eau (gue/ta) de Mouri Idié, est immédia-
tement au sud de cette ligne; le second. la zone à laquelle ce point d’eau
a donné son nom, est à 30 kilomètres environ au sud. L'endroit désigné
comme Muri Idie à l'annexe HI s’identifie donc nécessairement avec l'un
de ces deux derniers lieux, confirmant ainsi que les parties au traité
de 1955 considéraient bien la ligne de la carte du Livre jaune comme
constituant la frontière du «territoire du Tchad» à l’ouest du 16° méri-
dien est.

65. Le Tchad qui, dans ses conclusions, prie la Cour de déterminer la
frontière à l'ouest jusqu'au 15° méridien est, n'a pas défini le point où,
selon lui, la frontière coupe ce méridien. Les Parties n'ont pas davantage
indiqué à la Cour les coordonnées exactes du point libyen de Toummo.
Toutefois, au vu des informations disponibles et notamment des cartes
fournies par les Parties, la Cour est parvenue à la conclusion que la ligne
de la carte du Livre jaune coupe le 15° méridien est au point d'intersection
de ce méridien et du 23° parallèle nord. Dans ce secteur, la frontière est
donc constituée par une ligne droite reliant ce dernier point au point d’in-
tersection du 16° méridien est et du tropique du Cancer.

%

66. Ayant conclu qu'une frontière résultait du traité de 1955, et ayant
déterminé où cette frontière se situait, la Cour peut à présent étudier les
attitudes que les Parties ont adoptées par la suite à l'égard de la question

32
35 DIFFÉREND TERRITORIAL (ARRÊT)

des frontières. Aucun accord ultérieur entre la France et la Libye ou entre
la Libye et le Tchad n’a remis en cause la frontière dans cette région,
découlant du traité de 1955. Tout au contraire, si l’on considère les traités
postérieurs à l’entrée en vigueur du traité de 1955, ceux-ci confortent la
thèse selon laquelle, après 1955, les Parties ont reconnu l’existence d’une
frontière déterminée et ont agi en conséquence. L’accord conclu le
2 mars 1966 entre la Libye et le Tchad porte, comme le traité de 1955, sur
les relations de bon voisinage et d’amitié entre les parties et traite des
questions de frontière. Les articles 1 et 2 se réfèrent à «la frontière» entre
les deux pays, sans laisser entendre qu’il existerait la moindre incertitude
à son sujet. L’article 1 vise le maintien de l’ordre et de la sécurité «sur la
frontière», et l’article 2 la circulation des populations installées «de part
et d'autre de la frontière». L'article 4 traite des cartes de circulation fron-
talière et l’article 7 des autorités frontalières. Si un différend sérieux avait
vraiment existé au sujet des frontières, onze ans après la conclusion du
traité de 1955, il y a tout lieu de penser qu’un tel différend aurait trouvé
son expression dans le traité de 1966.

67. Le traité d’amitié, de coopération et d'assistance mutuelle conclu
entre la Libye et le Tchad le 23 décembre 1972 fait à nouveau mention de
bonnes relations et de bon voisinage et insiste sur le respect des principes
et objectifs de Organisation de l’unité africaine; à l’article 6, les parties
s'engagent à déployer tous leurs efforts afin d'éviter les différends qui
pourraient surgir entre elles; elles prennent également l’engagement de
s’employer à résoudre les problèmes qui se poseraient entre elles par des
moyens pacifiques conformément à l'esprit de la Charte de l'Organisation
de l’unité africaine et de la Charte des Nations Unies. Un autre accord a
été conclu entre les deux Etats le 12 août 1974, à une époque où le dif-
férend avait été porté sur la scène internationale, des plaintes ayant été
adressées par le Tchad à l'Organisation des Nations Unies; s’il y est fait
une fois encore mention d'amitié et de bon voisinage, l’article 2 dispose:

«les frontières entre les deux pays s’inspirent d’une conception colo-
niale à l'élaboration de laquelle les deux peuples et nations n’ont pas
participé et cette question ne doit faire obstacle ni à leur coopéra-
tion, ni à leurs relations fraternelles ».

Le traité d'amitié et d’alliance que les Parties ont conclu le 15 juin 1980
porte sur l'assistance mutuelle en cas d’agression extérieure; la Libye s’y
engage en outre à mettre à contribution ses moyens économiques pour la
reconstruction du Tchad sur le plan économique et militaire. L'accord
entre la Libye et le Tchad du 6 janvier 1981 implique également l’exis-
tence d’une frontière entre les deux Etats, car son article 11 stipule:

«Les deux parties décident d’ouvrir les frontières entre la Jamahi-
riya arabe libyenne populaire socialiste et la République du Tchad,
et ce pour permettre aux citoyens libyens et tchadiens de circuler en
toute liberté et sans conditions, et pour réaliser la fusion entre les
deux peuples frères.»

33
36 DIFFÉREND TERRITORIAL (ARRÊT)

68. La Cour examinera maintenant l'attitude que les Parties ont
adoptée après la conclusion du traité de 1955, lorsque des problèmes en
rapport avec les frontières ont été soulevés devant des instances interna-
tionales. La Libye a accédé à l'indépendance près de neuf ans avant le
Tchad; au cours de cette période, la France a présenté des rapports sur ce
territoire à l’Assemblée générale des Nations Unies. Selon le rapport pour
l’année 1955 (Nations Unies, doc. ST/TRI/SER.A/12, p. 51), le Tchad
avait une superficie de 1 284 000 kilomètres carrés, dont 538 000 kilomètres
carrés étaient expressément attribués au BET. En outre, les publications
de l'Organisation des Nations Unies ont continué à mentionner pour
le Tchad, à partir de 1960, une superficie de 1 284000 kilomètres carrés
(voir par exemple Yearbook 1960, p. 693, app. 1). Comme il ressort des indi-
cations données ci-dessus quant à la frontière qui résulte du traité de 1955
(paragraphe 63), le BET fait partie du territoire du Tchad si l’on retient
cette frontière, mais il n’en serait pas ainsi si l’on admettait la revendica-
tion libyenne. Or, la Libye n'a pas contesté les dimensions du territoire
tchadien telles que spécifiées par la France.

69. Le Tchad a toujours soutenu, quant à lui, qu’il a une frontière avec
la Libye et que la «bande d’Aouzou» — la zone comprise entre les lignes
de 1919 et 1935 figurées sur le croquis n° 2 reproduit à la page 29 du
présent arrêt — fait partie du territoire tchadien. En 1977, le Tchad a
adressé une plainte à l'Organisation de l’unité africaine au sujet de l’oc-
cupation par la Libye de la bande d’Aouzou. L’OUA a créé un comité
ad hoc chargé de résoudre le différend (AHG/Dec. 108 (XIV)). Le comité
est resté saisi douze ans de cette plainte avant que l’affaire ne soit soumise
à la Cour. Devant l'OUA, la position de la Libye a été, entre autres, que
la frontière définie par le traité de 1935 était valide.

70. En 1971, le Tchad, dans une déclaration à l’Assemblée générale des
Nations Unies, s’est plaint de ce que la Libye s’immisgait dans ses affaires
intérieures et extérieures. En 1977, il s’est plaint que la bande d’Aouzou
ait été occupée par la Libye depuis 1973. A la trente-troisième session de
l’Assemblée générale, en 1978, le Tchad s’est plaint à l’Assemblée de
«l'occupation par la Libye d’Aozou, partie intégrante de notre terri-
toire». En 1977 et 1978, puis chaque année de 1982 à 1987, le Tchad a
protesté à l’Assemblée générale contre ce qu’il alléguait être un empiéte-
ment de la Libye sur son territoire.

71. Par une communication en date du 9 février 1978, le chef de l'Etat
tchadien a informé le Conseil de sécurité que la Libye n'avait «jusqu'à ce
jour fourni aucun dossier à l'OUA pour justifier ses prétentions sur
Aozou» et s'était abstenue, en janvier 1978, de participer aux travaux du
comité d'experts (le comité ad hoc) établi par l'Organisation de l'unité
africaine. Le représentant permanent du Tchad a demandé au Président
du Conseil de sécurité de convoquer d'urgence une réunion afin d’exami-
ner la situation extrêmement grave qui prévalait alors. Le Tchad a réitéré
ses plaintes devant le Conseil de sécurité en 1983, 1985 et 1986. La Libye,
pour sa part, a expliqué qu'elle n’avait pas essayé de plaider sa cause
devant le Conseil de sécurité car elle considérait que le Conseil, comme

34
37 DIFFÉREND TERRITORIAL (ARRÊT)

instance politique, n’était pas à même de statuer au fond sur les questions
juridiques liées au différend territorial. Tout ce qui précède montre que la
conduite du Tchad n’a pas varié en ce qui concerne l'emplacement de sa
frontière.

72. L'article 11 du traité de 1955 dispose:

«Le présent Traité est conclu pour une durée de vingt années.

Les Hautes Parties contractantes pourront toujours se consulter
en vue de sa revision.

Cette consultation sera obligatoire à l'expiration des dix années
qui suivront sa mise en vigueur.

I] pourra être mis fin au présent Traité par l’une ou l’autre Partie
vingt ans après son entrée en vigueur ou à toute époque ultérieure
avec un préavis d’un an adressé à l’autre Partie.»

Nonobstant ces dispositions, le traité doit, de l’avis de la Cour, être consi-
déré comme ayant établi une frontière permanente. Rien n'indique dans
le traité de 1955 que la frontière convenue devait être provisoire ou tem-
poraire; la frontière porte au contraire toutes les marques du définitif.
L'établissement de cette frontière est un fait qui, dès l’origine, a eu une
existence juridique propre, indépendante du sort du traité de 1955. Une
fois convenue, la frontière demeure, car toute autre approche priverait
d’effet le principe fondamental de la stabilité des frontières, dont la Cour
a souligné à maintes reprises importance (Temple de Préah Vihéar,
CLJ. Recueil 1962, p. 34; Plateau continental de la mer Egée, C.LJ. Recueil
1978, p. 36).

73. Une frontière établie par traité acquiert ainsi une permanence que
le traité lui-même ne connaît pas nécessairement. Un traité peut cesser
d’être en vigueur sans que la pérennité de la frontière en soit affectée. En
l’espèce, les Parties n’ont pas exercé leur faculté de mettre fin au traité.
Du reste, que cette faculté soit exercée ou non, la frontière demeure. Cela
ne veut pas dire que deux Etats ne peuvent pas, d’un commun accord,
modifier leur frontière. Un tel résultat peut naturellement être obtenu par
consentement mutuel, mais, lorsqu'une frontière a fait l’objet d’un accord,
sa persistance ne dépend pas de la survie du traité par lequel ladite fron-
tière a été convenue.

74. La Cour conclut que la ligne du 15° parallèle revendiquée comme
frontière par la Libye ne trouve appui ni dans le traité de 1955 ni dans
l’un quelconque des instruments qui y sont joints. L'effet des actes définis
à l'annexe I du traité de 1955 peut être résumé comme suit:

— Une frontière composite résulte de ces actes: celle-ci comprend deux
segments qui sont abordés séparément dans les actes définis à l’an-

35
38 DIFFÉREND TERRITORIAL (ARRÊT)

nexe I: un segment à l’est du point d’intersection du tropique du Can-
cer et du 16° méridien est de Greenwich, et un segment à l’ouest de ce
point. Pour plus de commodité, le point en question est dénommé ci-
après point X; il est figuré sur le croquis n° 4 reproduit à la page 39
du présent arrêt.

— Le segment oriental de la frontière est fourni par la convention fran-
co-britannique du 8 septembre 1919. Ce segment est une ligne droite
reliant le point X au point d'intersection du 24° méridien est de
Greenwich et du parallèle 19° 30’ nord; ce dernier point est le point Y
figuré sur le croquis n° 4 reproduit à la page 39 du présent arrêt.

— Le segment occidental de la frontière, du point X en direction de
Toummo, est fourni par l'accord franco-italien du 1° novembre 1902.
Ce segment est une ligne droite suivant la frontière de la Tripolitaine
telle qu’indiquée sur la carte du Livre jaune et reliant le point X au
point d’intersection du 15° méridien est et du 23° parallèle nord; ce
dernier point est le point Z figuré sur le croquis n° 4 reproduit à la
page 39 du présent arrêt.

— Quatre des actes définis à annexe I — la convention du 14 juin 1898
considérée conjointement avec la déclaration du 21 mars 1899, l’ac-
cord du 1°" novembre 1902 et la convention du 8 septembre 1919 —
fournissent donc une frontière complète entre la Libye et le Tchad.

75. Il ressort clairement des considérations ci-dessus que le différend
soumis à la Cour, qu’on le qualifie de différend territoriai ou de différend
frontalier, est réglé de manière concluante par un traité auquel la Libye
est une partie originelle et le Tchad une partie ayant succédé à la France.
La Cour, étant parvenue à la conclusion que ce traité contient une fron-
tière convenue, n’a pas à examiner l’histoire des «confins» revendiqués
par la Libye sur la base d’un titre hérité des peuples autochtones, de
l'Ordre senoussi, de l’Empire ottoman et de l'Italie. Par ailleurs, dans la
présente affaire, c'est la Libye, partie originelle au traité, et non Etat
successeur, qui conteste la façon dont ledit traité a réglé la question ter-
ritoriale ou de frontière. Dès lors, la Cour n’a pas à étudier plus avant des
sujets qui ont été longuement traités devant elle comme le principe de l’uti
possidetis et Papplicabilité de la déclaration adoptée par l'Organisation de
l'unité africaine au Caire en 1964.

76. De même, l’effectivité de l'occupation des zones pertinentes dans le
passé et la question de savoir si cette occupation a été constante, paci-
fique et reconnue ne sont pas des points que la Cour doit trancher dans la
présente affaire. Quant à la question de savoir si le traité de 1955 était
déclaratoire ou constitutif, il n’y a pas non plus lieu de l’examiner. La
notion de terra nullius et la nature de l'administration senoussi, ottomane
ou française ne sont pas plus des facteurs à prendre en considération.
Pour le même motif, la notion de sphère d'influence et la doctrine de .

36
DIFFEREND TERRITORIAL (ARRET)

 

 

 

 

 

 

 

      
 

 

 

 

 

 

 

 

 

 

 

 

 

 

39
9° 10° 15° 16° 20° 24° 25°
io
(RE \
. t
TUNISIE ! '
“, A ‘ H
A) va '
A a ' i
t \ ( ' t
REA ‘
i] y ‘
30° à 1
4 * T
N LH, \ ‘ 1
[ta t 1 1 ‘
Wy 1 1 t
oOo! ! 1 ' 1
~~; 3 ' 1 |
Le ! 4 ' 1 l
| : 7
1 i} Û
me? LIBYE 1 1 EGYPTE
a ; , | .
25° : nd 25
\ 23°27'N |
ei df MetNA X! 16°00'E TROPIQUE DU CANCER .
' ST Sais RE i
' Ss 1
t e ye J
| TOUMMO 23 00 N nm
1 à 15"00'E, Ï
' VI |
1 ui 7 / i .
20° ; } —- À | 20
“ft Lal
' i 19°30'N
t
! ! y, V5 2400 'E
1 1 € 4 |
! GA N
NIGER rio | |SOUDA
: i # i
i l; Kou i
' 4 ' ENNEDI I
! 4 1 t
1 -
15° L: A ‘ “a 15°
N t x cr \ N
14 3-1 4 See See 14
pf nl ds pp
9° 10°E 15° 16° 20° 24 25°
CROQUIS N° 4
Ligne frontiére
déterminée par la Cour
dans son arrét
N. B.: Le tracé en pointilié des frontières
intemationales est fourni seulement
0 300 600 900 1200 km à des fins d'illustration.

 

 
40 DIFFÉREND TERRITORIAL (ARRÊT)

(hinterland n'ont pas à entrer dans le champ d'investigation de la Cour
en l'espèce. De même, la Cour n’a pas à s'interroger sur les règles de droit
intertemporel. Point n’est besoin davantage, dans le présent arrêt, d’ana-
lyser historique du différend tel qu’exposé devant l'Organisation des
Nations Unies ou l'Organisation de l'unité africaine. Le traité de 1955 a
déterminé de manière complète la frontière entre la Libye et le Tchad.

77. Par ces motifs,
La Cour,
Par seize voix contre une,

1) Dit que la frontière entre la Grande Jamahiriya arabe libyenne
populaire et socialiste et la République du Tchad est définie par le traité
d'amitié et de bon voisinage conclu le 10 août 1955 entre la République
française et le Royaume-Uni de Libye;

2) Dit que le tracé de cette frontière est le suivant:

Du point d’intersection du 24° méridien est et du paralléle 19° 30’
nord, une ligne droite allant jusqu’au point d’intersection du tropique
du Cancer et du 16° méridien est; et de ce dernier point une ligne droite
allant jusqu’au point d’intersection du 15° méridien est et du 23° paral-
léle nord;

ces lignes sont indiquées, à titre d'illustration, sur le croquis n° 4 repro-
duit à la page 39 du présent arrêt.

POUR: Sir Robert Jennings, Président; M. Oda, Vice-Président: MM. Ago,
Schwebel, Bedjaoui, Ni, Evensen, Tarassov, Guillaume, Shahabuddeen,
Aguilar Mawdsley, Weeramantry, Ranjeva, Ajibola, Herczegh, juges:
M. Abi-Saab, juge ad hoc.

CONTRE: M. Sette-Camara, juge ad hoc.

Fait en frangais et en anglais, le texte francais faisant foi, au Palais de
la Paix, à La Haye, le trois février mil neuf cent quatre-vingt-quatorze, en
trois exemplaires, dont l’un restera déposé aux archives de la Cour et les
autres seront transmis respectivement au Gouvernement de la Grande
Jamahiriya arabe libyenne populaire et socialiste et au Gouvernement de
la République du Tchad.

Le Président,

{Signé) KR. Y. JENNINGS.

Le Greffier,
{ Signé) Eduardo VALENCIA-OSPINA.

38
41 DIFFÉREND TERRITORIAL (ARRÊT)

M. AGo, juge, joint une déclaration à l’arrêt.

MM. SHAHABUDDEEN et AJIBOLA, juges, joignent à l'arrêt les exposés de
leur opinion individuelle.

M. SETTE-CAMARA, juge ad hoc, joint à l’arrêt l'exposé de son opinion
dissidente.

(Paraphé) R.Y.J.
(Paraphé) E.V.O.

39
42 DIFFÉREND TERRITORIAL (ARRÊT)

Ci-contre: Reproduction, à l'échelle originale, de la carte du Livre jaune
publié par le ministère français des affaires étrangères en 1899, mentionnée
aux paragraphes 28, 58, 59, 61, 64, 65 et 74 de l’arrêt.

Opposite page: Reproduction (original size) of the map included in the
Livre jaune published by the French Ministry of Foreign Affairs in 1899,
referred to in the Judgment, paragraphs 28. 58, 59, 61, 64, 65 and 74.

40
